EXHIBIT (j)(2) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 123 to Registration Statement No. 33-572 on Form N-1A of our report dated November 18, 2009, relating to the financial statements and financial highlights of Eaton Vance National Municipal Income Fund (formerly Eaton Vance National Municipals Fund), a series of Eaton Vance Municipals Trust, appearing in the Annual Report on Form N-CSR of Eaton Vance Municipals Trust for the year ended September 30, 2009, and to the references to us under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts January 28, 2010
